DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application filed 12/10/2019 is a continuation in part of PCT/GB2019/052337 filed 08/20/2019. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., foreign application number 1815725.5, filed in United Kingdom on 09/26/2018), required by 37 CFR 1.55 as electronically retrieved by Office by participating IP office as of 01/27/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite by being unclear in reciting, “…a character operated by a player in a three-dimensional virtual game world” because as currently written this limitation makes it seem that the player is “in” the virtual game world instead of the “character.” For purpose of examination on the merits the character is in the virtual world not the player.  
Dependent claims 2-12 do not alleviate the indefiniteness from claim 1 and are rejected for incorporating the indefiniteness from independent claim 1.  
Note for References
D1	US 2011/099476 A1 (SNOOK GREGORY N [US] ET AL) 28 April 2011 (2011-04-28).

D2a	Anonymous: "Painting | The Sims Wiki | FANDOM powered by Wikia", 8 September 2018.

D2b	Anonymous: "Simply Ruthless: Create your own custom paintings in The Sims 4", 20 May 2015 (2015-05-20).

D2c	Anonymous: "The Sims 4 Update: Paint from Reference Feature", simscommunity.info, 27 March 2015.

D2d	Anonymous: "The Sims 4 - Wikipedia", 30 August 2018.



D4	KAI LAWONN ET AL: "A Survey of Surface-Based Illustrative Rendering for Visualization : Surface-Based Illustrative Rendering", 22 January 2018.

Documents D2a, D2b, D2c and D2d all concern the pre-published game title The Sims 4, and in particular the "Paint by Reference" functionality offered therein. Document D2d expressly confirms on page 7 that the "Paint by Reference" function was released for this game title before the priority date of the present application, namely on 26 March 2015.
Documents D2a, D2b, D2c and D2d will collectively be referred to as D2. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims of D2 (see supra).
 With respect to independent claim 1, D2 a teaches a computer program comprising instructions which, when executed by a computer, cause the computer to carry out a sketching routine in a video game, wherein, in the sketching routine, a 
With respect to claim 2, D2 teaches that the player may sketch more than one object in a room after starting to sketch something else first.  Therefore more objects may be sketched as determined by the computer program. Further there is progressive animated generation of sketch by character (see citations in claim 1 rejection).  
With respect to claim 3, D2 teaches in the Figures that there is sometimes a zoom-in of what will be sketched/painted in the virtual environment.  
 With respect to claim 4, D2 teaches that an object the character is looking at takes place right before painting/sketching begins.   
With respect to claim 5, D2 teaches in the Figures that some virtual environments are bare except for the object to be painted thereby the broadest reasonable interpretation of claim 5 would be that this in and of itself is a visual marker of what should be painted.   
With respect to claim 6, D2 teaches that of the character is literally painting in real-time as the player is playing the video game and as such the character is literally observing the object throughout being painted multiple times. 
With respect to claim 7, D2 teaches in the Figures that there is sometimes a zoom-in of the object that is being painted in order to better observe the object and the details.  
With respect to claim 8, D2 teaches that the sketching routine is partially scripted because in certain embodiments there is an easel already prepared only one object in a bare room to paint.  
Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 9 is objected to as being dependent upon rejected base claims 1 and 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12, which all depend on 9 directly or indirectly, contain allowable subject matter because they depend on the allowable subject matter of claim 9. 
With respect to the allowability of claim 9
However, the combination of these articles with D2 is impermissible hindsight because D3 and D4 are more focused on automated sketch generation rather than a player’s character in a video game.
Conclusion
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form. All references listed are painting/sketching in video games. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

13 March 2021
/John P. Dulka/Primary Examiner, Art Unit 2895